Exhibit 10.29

RENEWAL

of

COST SHARING AGREEMENT

This Renewal of Cost Sharing Agreement (the “Renewal Agreement”) by and among
State Auto Property & Casualty Insurance Company (“State Auto P&C”), State
Automobile Mutual Insurance Company (“Mutual”) (State Auto P&C and Mutual are
jointly referred to as “State Auto”), and BroadStreet Capital Partners, Inc.
(“BCP”) is effective as of March 31, 2008.

WHEREAS, under a Cost Sharing Agreement among Mutual, State Auto P&C and BCP
effective from March 31, 2003 through March 30, 2008 (the “Cost Sharing
Agreement”), State Auto P&C made available to BCP and BCP obtained from State
Auto P&C the services of State Auto P&C through its executive, managerial,
administrative and other employees and human resources; and

WHEREAS, under said Cost Sharing Agreement, Mutual made available to BCP its
data processing and other equipment and facilities, including office space, all
of which could be used jointly by BCP and Mutual; and

WHEREAS, Mutual, State Auto P&C and BCP wish to renew said Cost Sharing
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
INTENDING TO BE LEGALLY BOUND HEREBY, Mutual, State Auto P&C and BCP hereby
agree as follows:

1. The Cost Sharing Agreement by its terms expires on March 30, 2008, and in
accordance with Paragraph 10 thereof the parties hereby agree to renew the Cost
Sharing Agreement with all the original terms and conditions in place, except
for Paragraph 5 which is deleted and replaced by the Paragraph 5 set forth
below. The term of the Renewal Agreement shall be sixty (60) months commencing
on the 31st day of March 2008 and ending on the 30th day of March 2013.

2. Paragraph 5 of the Cost Sharing Agreement is hereby deleted and replaced by
the following:

Paragraph 5. Within 25 days after the close of each calendar quarter in which
this Renewal Agreement is in effect, State Auto shall forward to BCP an
accounting of all the amounts due hereunder. The balance due either party as
indicated by said quarterly account shall be remitted by the other within 45
days after the close of the calendar quarter. The parties understand and agree
that each shall have such access to the records of the other as is reasonably
necessary to confirm the amounts due hereunder, provided that such access is
achieved in compliance with all applicable privacy laws.



--------------------------------------------------------------------------------

3. Paragraph 8 of the Cost Sharing Agreement is hereby deleted and replaced by
the following:

Paragraph 8. This Agreement sets forth the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements with respect thereto. Any modifications or amendments
to this Agreement must be in writing and signed by the parties to be bound and
submitted to the Ohio and Iowa Departments of Insurance for approval as and to
the extent required by then current Ohio and Iowa laws.

IN WITNESS WHEREOF, the parties have executed this Renewal Agreement as of the
date first above written.

 

STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

Title:

 

President

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

Title:

 

President

BROADSTREET CAPITAL PARTNERS, INC.

By:

 

/s/ Richard L. Miley

Title:

 

President

 

2